Luke, J.
1. In the motion for a new trial it is insisted that one of the jurors who considered the case was incompetent for the reason that he was deranged and irrational. The defendant offered affidavits tending to support this ground of the motion, and the State offered affidavits which disputed this contention. Upon the evidence offered both by the defendant and the State upon this question it was not error for the court to hold the juror competent and qualified.
2. A careful examination of the assignments of error as to several excerpts from the charge of the court, When the charge as a whole is read, shows no error. The charge was full and fair. There were no errors of law upon the trial.
3. Upon conflicting evidence the jury were authorized to return a verdict of guilty. This verdict has the approval of the trial judge. It was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.